Citation Nr: 1414847	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from March 1970 to November 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for entitlement to automobile and adaptive equipment or for adaptive equipment only.  


FINDING OF FACT

The Veteran is not service connected for a disability manifested by loss or permanent loss of use of one or both feet, by loss or permanent loss of use of one or both hands, or by permanent impairment of vision of both eyes; nor is he service connected for disability manifested by ankylosis of one or both knees or one or both hips.  


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).  The claim was subsequently readjudicated, in a December 2011 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service personnel and treatment records, VA treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   VA did not provide the Veteran with an examination in connection with his claim for entitlement to automobile and adaptive equipment or adaptive equipment only.  The Board finds, however, that an examination was not necessary to make a decision on that claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2013).  The Board notes that the Veteran is solely service-connected for a bipolar disorder.  The evidence does not indicate, and the Veteran does not allege, that his service-connected bipolar disorder caused loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, or permanent impairment of vision of both eyes; nor is he service connected for disability manifested by ankylosis of one or both knees or one or both hips.  As such, the facts of this case do not meet the criteria to warrant a VA examination.  See Id.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Analysis

In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance, the Veteran must have a service-connected disability which includes one of the following:  loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2013).  In the event that the Veteran does not meet the criteria for financial assistance in purchasing an automobile or other conveyance, if he has ankylosis of one or both knees or one or both hips due to service-connected disability, entitlement to adaptive equipment eligibility only is established.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(iv) (2013).  

The Veteran contends that he is entitled to automobile and adaptive equipment or for adaptive equipment only.  He specifically maintains that he is 100 percent service-connected, and that he is legally blind.  He reports that he has little to no peripheral vision.  

The Veteran's only service connected disability is a bipolar disorder, rated as 100 percent disabling.  The evidence indicates that he is legally blind due to retinitis pigmentosa.  The Veteran is not service-connected for any eye disorders, to include blindness and/or retinitis pigmentosa.  As the Veteran is not presently service connected for a disability manifested by loss or permanent loss of use of one or both feet, by loss or permanent loss of use of one or both hands, or by permanent impairment of vision of both eyes, and he is not service-connected for a disability manifested by ankylosis of one or both knees or one or both hips, the Board finds that he is not entitled to financial assistance in purchasing an automobile or other conveyance.  

Absent evidence demonstrating that the Veteran has a qualifying service-connected disability, the claim for financial assistance in the purchase of automobile and adaptive equipment, or for adaptive equipment only, must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


